Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of May 8, 2013 (this “Amendment”),
to that certain CREDIT AGREEMENT, dated as of June 19, 2012 (as amended by that
certain Amendment No. 1 dated as of January 15, 2013 and effective as of
January 16, 2013 and as further amended, supplemented, or modified from time to
time, the “Credit Agreement”) among NGL ENERGY PARTNERS LP, a Delaware limited
partnership (“Parent”), NGL ENERGY OPERATING LLC, a Delaware limited liability
company (“Borrowers’ Agent”), each subsidiary of the Parent identified as a
“Borrower” under the Credit Agreement (together with the Borrowers’ Agent, each
a “Borrower” and, collectively, the “Borrowers”), DEUTSCHE BANK AG, NEW YORK
BRANCH (“DBNY”), as technical agent (in such capacity, together with its
successors in such capacity, the “Technical Agent”) and DEUTSCHE BANK TRUST
COMPANY AMERICAS (“DBTCA”), as administrative agent for the Secured Parties (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as collateral agent for the Secured Parties (in such
capacity, together with its successors in such capacity, the “Collateral Agent”)
and each financial institution identified as a “Lender” and an Issuing Bank
under the Credit Agreement (each a “Lender, together with the Technical Agent,
the Administrative Agent, and the Collateral Agent, collectively, the “Secured
Parties”).

 

RECITALS

 

WHEREAS, the Borrowers have requested that the Lenders make certain amendments
to the Credit Agreement; and

 

WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise noted
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

2.                                      Amendments to Section 1.1 (Defined
Terms) of the Credit Agreement.

 

(a)                                 The definitions of “Acquisition Revolving
Commitment,” “Issuance Cap,” “Issuing Bank,” “Maximum Commitment,” “Qualified
Obligation Aggregate Cap,” “Total Acquisition Revolving Commitment,” “Total
Commitment,” “Total Working Capital Revolving Commitment,” and “Working Capital
Revolving Commitment,” as set forth in Section 1.1 of the Credit Agreement are
hereby amended as set forth below:

 

(i)                                      The last sentence of the definition of
“Acquisition Revolving Commitment” is hereby deleted in its entirety and
replaced with the following:

 

“The initial aggregate amount of the Acquisition Revolving Lenders’ Acquisition
Revolving Commitments as of the Amendment No. 2 Effective Date is $725,000,000.”

 

--------------------------------------------------------------------------------


 

(ii)                                   The below shall be added as an additional
row in the table appearing at the end of the definition of “Issuance Cap”:

 

Bank of America, NA

 

$

200,000,000

 

 

(iii)                                The definition of “Issuing Bank” is hereby
deleted in its entirety and replaced with the following:

 

“‘Issuing Bank’ means each of Deutsche Bank AG, New York Branch, BNP Paribas,
New York Branch, Bank of America, N.A., and upon designation by the Parent each
such additional Lender that agrees to act in such capacity (so long as each such
Person remains a Working Capital Revolving Lender), in its respective capacity
as an issuer of any Letter of Credit pursuant to this Agreement.  With respect
to any Letter of Credit, “Issuing Bank” shall mean the applicable issuer
thereof.”

 

(iv)                               The definition of “Maximum Commitment” is
hereby deleted in its entirety and replaced with the following:

 

“‘Maximum Commitment’ means $1,050,000,000.”

 

(v)                                  The definition of “Qualified Obligation
Aggregate Cap” is hereby amended by deleting the phrase “$50,000,000” as it
appears at the beginning of such defined term and inserting in lieu thereof the
phrase “$100,000,000”.

 

(vi) The last sentence of the definition of “Total Acquisition Revolving
Commitment” is hereby deleted in its entirety and replaced with the following:

 

“As of the Amendment No. 2 Effective Date, the Total Acquisition Revolving
Commitment is $725,000,000.”

 

(vii)                            The last sentence of the definition of “Total
Commitment” is hereby deleted in its entirety and replaced with the following:

 

“As of the Amendment No. 2 Effective Date, the Total Commitment is
$1,050,000,000.”

 

(viii)                         The last sentence of the definition of “Total
Working Capital Revolving Commitment” is hereby deleted in its entirety and
replaced with the following:

 

“As of the Amendment No. 2 Effective Date, the Total Working Capital Revolving
Commitment is $325,000,000.”

 

(ix)                               The last sentence of the definition of
“Working Capital Revolving Commitment” is hereby deleted in its entirety and
replaced with the following:

 

“The initial aggregate amount of the Working Capital Revolving Lenders’ Working
Capital Revolving Commitments as of the Amendment No. 2 Effective Date is
$325,000,000.”

 

2

--------------------------------------------------------------------------------


 

(b)                                  The below terms shall be added as new
definitions in their respective alphabetical order in the Credit Agreement:

 

“‘Amendment No. 2 Effective Date’ means May 8, 2013.”

 

3.                                      Amendment to Section 2.4(c) of the
Credit Agreement (Increase in Total Commitments).  Clause (D) of the proviso of
Section 2.4(c) of the Credit Agreement is hereby amended by deleting such clause
in its entirety and inserting in lieu thereof the following:

 

“(D) the aggregate amount of Facility Increases from the Amendment No. 2
Effective Date until the Termination Date shall not exceed $0”

 

4.                                      Amendment to Schedule 1.1A of the Credit
Agreement (Revolving Credit Commitments).  Schedule 1.1A of the Credit Agreement
is hereby amended by deleting such Schedule in its entirety and replacing it
with the Schedule 1.1A attached hereto as Exhibit I.

 

5.                                      Representations and Warranties; No
Default.  To induce the Lenders to enter into this Amendment, the Borrowers (by
delivery of their respective counterparts to this Amendment) hereby
(i) represent and warrant to the Lenders that the representations and warranties
contained in the Credit Agreement and other Loan Documents are true and correct
in all material respects on and as of the date hereof with the same effect as
though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date), and (ii) certify that no Default or Event of
Default has occurred and is continuing under the Credit Agreement or will result
from the making of this Amendment.

 

6.                                      Conditions to Effectiveness.  This
Amendment shall become effective upon the first date on which each of the
following conditions has been satisfied:

 

(a)                                 Amended Loan Documents.  The Administrative
Agent shall have received this Amendment and the Second Amendment to the
Intercreditor Agreement, each executed and delivered by a duly authorized
officer of each Credit Party party to such amendment, in form and substance
satisfactory to the Technical Agent; and

 

(b)                                 Amended Notes.  Each Lender that has
requested amended Notes to reflect its revised Commitments under the Credit
Agreement, shall have received such requested Notes duly executed by the parties
thereto and in form and substance satisfactory to it; and

 

(c)                                  Fees and Expenses.  The Borrowers shall,
upon demand, pay to the Administrative Agent the amount of any and all
reasonable fees, costs and expenses that are for the account of the Borrowers
pursuant to Section 10.9 of the Credit Agreement, including all such fees, costs
and expenses incurred in connection with this Amendment.

 

7.                                      Limited Effect.  Except as expressly
provided hereby, all of the terms and provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect.  The
amendments contained herein shall not be construed as a waiver or amendment of
any other provision of the Credit Agreement or the other Loan Documents or for
any purpose except as expressly set forth herein or a consent to any further or
future action on the part of any Credit Party that would require the waiver or
consent of the Lenders.  This Amendment shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

 

3

--------------------------------------------------------------------------------


 

8.                                      GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAW OF THE STATE OF NEW YORK.

 

9.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement, and any of the parties hereto may execute
this Amendment by signing any such counterpart.  Delivery of an executed
counterpart hereof by facsimile or email transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

10.                               Headings.  Section or other headings contained
in this Amendment are for reference purposes only and shall not in any way
affect the meaning or interpretation of this Amendment.

 

11.                               Guarantor Acknowledgement.  Each Guarantor
party hereto hereby (i) consents to the modifications to the Credit Agreement
contemplated by this Amendment and (ii) acknowledges and agrees that its
guaranty pursuant to Section 10.18 of the Credit Agreement is, and shall remain,
in full force and effect after giving effect to the Amendment.

 

12.                               Lender Acknowledgement.  Each undersigned
Lender, by its signature hereto, hereby authorizes and directs DBTCA in its
capacity as Administrative Agent and as Collateral Agent to execute this
Amendment.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

BORROWERS:

 

 

 

NGL ENERGY OPERATING LLC,

 

NGL SUPPLY, LLC,

 

HICKSGAS, LLC,

 

NGL SUPPLY RETAIL, LLC,

 

NGL SUPPLY WHOLESALE, LLC,

 

NGL SUPPLY TERMINAL COMPANY, LLC,

 

OSTERMAN PROPANE, LLC,

 

NGL-NE REAL ESTATE, LLC,

 

NGL-MA REAL ESTATE, LLC,

 

NGL-MA, LLC,

 

 

 

 

 

By:

/s/ Atanas H. Atanasov

 

 

Name: Atanas H. Atanasov

 

 

Title: Senior Vice President Finance & Treasurer

 

 

 

 

 

HIGH SIERRA ENERGY LP,

 

GREENSBURG OILFIELD, LLC,

 

ANTICLINE DISPOSAL, LLC,

 

HIGH SIERRA SERTCO, LLC,

 

HIGH SIERRA ENERGY MARKETING, LLC,

 

CENTENNIAL ENERGY, LLC,

 

CENTENNIAL GAS LIQUIDS ULC,

 

HIGH SIERRA TRANSPORTATION, LLC,

 

HIGH SIERRA CRUDE OIL & MARKETING, LLC,

 

HIGH SIERRA WATER SERVICES, LLC,

 

ANDREWS OIL BUYERS, INC.,

 

THIRD COAST TOWING, LLC

 

HIGH SIERRA WATER-EAGLE FORD, LLC

 

PETRO SOURCE TERMINALS, LLC

 

PECOS GATHERING & MARKETING, LLC

 

BLACK HAWK GATHERING, L.L.C.

 

MIDSTREAM OPERATIONS L.L.C.

 

HIGH SIERRA ENERGY OPERATING, LLC

 

HIGH SIERRA COMPRESSION, LLC

 

HIGH SIERRA WATER HOLDINGS, LLC

 

 

 

 

 

By:

/s/ James J. Burke

 

 

Name: James J. Burke

 

 

Title: Chief Executive Officer & President

 

--------------------------------------------------------------------------------


 

 

BORROWERS’ AGENT:

 

 

 

 

NGL ENERGY OPERATING LLC,

 

 

 

 

 

 

 

By:

/s/ Atanas H. Atanasov

 

 

Name: Atanas H. Atanasov

 

 

Title: Senior Vice President Finance & Treasurer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

NGL ENERGY PARTNERS LP

 

 

 

 

 

 

 

By:

/s/ Atanas H. Atanasov

 

 

Name: Atanas H. Atanasov

 

 

Title: Senior Vice President Finance & Treasurer

 

 

 

 

 

 

SECURED PARTIES:

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as Collateral
Agent

 

 

 

 

 

 

 

By:

/s/ Melissa Sadler

 

 

Name: Melissa Sadler

 

 

Title: Vice President

 

 

 

 

By:

/s/ Renee Cummins

 

 

Name: Renee Cummins

 

 

Title: Associate

 

--------------------------------------------------------------------------------

 


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender, as Swingline Lender, as an Issuing Bank and as Technical Agent

 

 

 

 

 

 

 

 

By:

/s/ Chris Chapman

 

 

Name:

Chris Chapman

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Juan J. Mejia

 

 

Name:

Juan J. Mejia

 

 

Title:

Director

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Jason S. York

 

 

Name:

Jason S. York

 

 

Title:

Authorize Signatory

 

 

 

 

 

 

 

BNP PARIBAS,

 

as a Lender and Issuing Bank

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Wernli

 

 

Name:

Richard J. Wernli

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Keith Cox

 

 

Name:

Keith Cox

 

 

Title:

Managing Director

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Christopher Hermann

 

 

Name:

Christopher Hermann

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Stuart Gibson

 

 

Name:

Stuart Gibson

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

BMO HARRIS BANK, N.A,

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ ILLEGIBLE SIGNATURE

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

THE F&M BANK AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Julie B. Smith

 

 

Name:

Julie B. Smith

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Scott G. Axelrod

 

 

 

Name:

Scott G. Axelrod

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Urvashl Zutshl

 

 

Name: Urvashl Zutshl

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Casey Lowary

 

 

Name: Casey Lowary

 

 

Title: Executive Director

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Michael Clayborne

 

 

Name: Michael Clayborne

 

 

Title: Vice President

 

 

 

 

 

 

BOKF, NA d/b/a BANK OF OKLAHOMA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ J. Nick Cooper

 

 

Name: J. Nick Cooper

 

 

Title: V.P.

 

 

 

 

 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Carmen Malizia

 

 

Name: Carmen Malizia

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Lana Sifar

 

 

Name: Lana Sifar

 

 

Title: Director Banking Products Services, US

 

 

 

 

 

 

 

By:

/s/ Joselin Fernandes

 

 

Name: Joselin Fernandes

 

 

Title: Associate Director Banking Products Services, US

 

 

 

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Donaldson

 

 

Name: Kevin Donaldson

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

COMMERCE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ C.T. Young

 

 

Name: C.T. Young

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

 

Name: Michelle Latzoni

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MAQUARIE BANK LIMITED,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Stephen Bower

 

 

Name: Stephen Bower

 

 

Title: Associate Director

 

 

 

 

 

 

 

By:

/s/ Byron den Hertog

 

 

Name: Byron den Hertog

 

 

Title: Division Director

 

 

 

 

 

 

 

HSBC BANK USA, NA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ ILLEGIBLE SIGNATURE

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Chulley Bogle

 

 

Name: Chulley Bogle

 

 

Title: Vice President

 

--------------------------------------------------------------------------------

 